DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “at an angle between 93º and 110º between 95º and 98º or at an angle of 97º”.  It would appear the claim should recite ‘at an angle between 93º and 110º, between 95º and 98º, or at an angle of 97º’.
Claim 55 recites “the extractable product being 5 – 20 grams or 5 – 10 grams or 5 – 7 grams”.  It would appear the claim should recite ‘the extractable product being 5 – 20 grams, or 5 – 10 grams, or 5 – 7 grams’.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 12 – 14, 17, 19, 20, 23, 26 – 29, 32, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 4 the claim recites “an aluminum capsule body either consisting of aluminum only or of an aluminum alloy”.  The term “or” raises doubt as to whether or not the transition phrase “consisting of” applies only to a capsule body “consisting of aluminum only” and “an aluminum capsule body of an aluminum alloy” comprising, or both a capsule body “consisting of aluminum only” and a capsule body “consisting of an aluminum alloy only”. 
Claim 1, line 4, recites the transitional phrase “consisting of” with respect to only the body of the capsule and then further recites in lines 46 and 48 that the capsule, that is to say the entire capsule “comprises,” thus allowing the inclusion of other elements to the “aluminum only” body.  The transitional phrase “consisting of” limits only the parts of the claim to which it refers to that which is recited and excludes any element, step, or ingredient not specified with respect to the capsule body, which is to say "consisting of" when used to claim the capsule body, as is the case in claim 1, closes the that portion of the claim only.   By further reciting the capsule, that is the entire capsule, as “comprising” which is open-ended, the applicant has opened the claims to the inclusion of elements not recited in the claim, allowing for the inclusion of additional unrecited elements to the aluminum only body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 12 – 14, 17, 19, 20, 23, 26 – 29, 32, and 54 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday et al. US 2016/0066591 in view of Ozanne et al. US 2012/0031794.
First it is noted that the claims are clearly and unequivocally directed to a capsule containing a substance capable of preparing a potable beverage and not to a beverage preparation device and have been treated accordingly.
Regarding claims 1, 14, and 17, Halliday discloses a capsule containing a substance capable of the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid under pressure into the capsule.  Where the capsule body is considered to be only that portion of the entire capsule that contacts and contains the substance capable of the preparation of a potable beverage, the capsule comprises a capsule body (71), which body is consisting of aluminum only (aluminium layer) having a central capsule body axis, said aluminum capsule body being provided with a capsule body bottom (base 42), a side wall (43) and an outwardly extending flange (70) comprising a curled outer edge (rim 47), said outwardly extending flange extending transverse to the central capsule body axis.  An aluminum cover (lid 41) (paragraph [0085]) is attached to the outwardly extending flange (paragraph [0084]), which cover hermetically closes the capsule (paragraph [0071] – [0074]).  There is a sealing member (raised ridge 80) at the outwardly extending flange capable of providing a fluid sealing contact with an enclosing member of a beverage preparation device.  The sealing member (80) is integral with the outwardly extending flange (70) and comprises a single annular projection comprising a projection top (83) projecting axially towards the capsule body bottom (42) from an inner foot portion (area below 23a) radially outside of a flat inner flange portion extending between the capsule body side wall and the projection and an outer foot portion (area below 23b) radially inside of a flat outer flange portion extending between the projection and the curled outer edge (fig. 4 and 5).  The flat outer flange portion and the flat inner flange portion are in line and a radially outer wall of said projection is oriented transverse (90º) to the flat outer flange portion (paragraph [0042] and [0096]).  The curled outer edge (47) axially extends at both sides of the flat outer flange portion, and the cover (41) is attached to the flat outer flange portion (paragraph [0095] – [0098] and fig. 4 and 5).  The thickness of the aluminum capsule body is between 80 micrometer to 110 micrometer (paragraph [0033]), which is to say that since said capsule body is within the claimed range it would be expected to deform easily when the capsule would to be positioned in the enclosing member of the beverage preparation device and the enclosing member were to be closed by means of the closing member of the beverage preparation device.  With respect to the thickness of the aluminum cover being 15 to 65 micrometer, Halliday discloses the aluminium cover is arranged to tear open on the closing member of a beverage preparation device, under the influence of fluid pressure in the capsule (paragraph [0070]) and, whilst not to scale, figure 5 clearly shows said cover (41) would be considerably thinner than said capsule body.  Once it was known to make the aluminium cover thin enough that it would be arranged to tear open on the closing member of a beverage preparation device extraction plate under the influence of fluid pressure in the capsule it is not seen that patentability would be predicated on the specific thickness of said cover.
Halliday further discloses the height of the sealing member portion to be contacted first by the free contact end of an enclosing member when the enclosing member would be closed is at least 0.8 mm and at most 2 mm (1.0 to 1.5 mm) (paragraph [0097]), the sealing member and the remainder of the capsule body are made of the same plate material (aluminium layer), and the projection has an extreme top end (83) extending around the capsule body axis.  With respect to the extreme top end of the projection top having a diameter of 31.9 to 32.4 mm it is not seen that patentability would be predicated on the exact diameter of the extreme top end because limitations relating to the diameter of said top end would not be sufficient to patentably distinguish over the prior art capsule once it was known to provide the prior art capsule’s sealing member with an extreme top end having a diameter extending around a capsule body axis.  The mere scaling up of a prior art capsule sealing members extreme top end capable of being scaled up, if such were the case, would not establish patentability in a claim to an extreme top end so scaled (MPEP § 2144.04 IV.A.).  Nevertheless, Halliday discloses the curled outer edge (rim 47) would have a diameter of approximately 37 mm (paragraph [0053]) and based on the capsule being sized to fit in a standard prior art capsule holder (fig. 5) it would be expected that the sealing member of Halliday would have an extreme top end within the claimed diameter.
With respect to the remaining recitations beginning “a sealing member at the outwardly extending flange for providing a fluid sealing contact with an enclosing member of a beverage preparation device when the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the beverage preparation device wherein the enclosing member of the beverage preparation device comprises an annular element having a central annular element axis and a free contact end” and “the capsule comprises a bearing for the enclosing member when the capsule is positioned in the enclosing member and the enclosing member is closed by means of the closing member, said bearing being formed by at least the projection” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Halliday obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “a sealing member at the outwardly extending flange for providing a fluid sealing contact with an enclosing member of a beverage preparation device if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of a closing member of the beverage preparation device such that the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule are sealingly engaged between the enclosing member and the closing member of the beverage preparation device wherein the enclosing member of the beverage preparation device comprises an annular element having a central annular element axis and a free contact end” and “the capsule comprises a bearing for the enclosing member if the capsule is positioned in the enclosing member and the enclosing member is closed by means of the closing member, said bearing being formed by at least the projection”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Halliday and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, Halliday discloses the capsule has a sealing member at the outwardly extending flange for providing a fluid sealing contact with an enclosing member of a beverage preparation device so that if the capsule would be positioned in the enclosing member of a beverage preparation device and the enclosing member were to be closed by means of a closing member of the beverage preparation device, the outwardly extending flange of the capsule and at least a portion of the sealing member of the capsule would be sealingly engaged between the enclosing member and the closing member of the beverage preparation device and the enclosing member of the beverage preparation device comprises an annular element having a central annular element axis and a free contact end and that the capsule comprises a bearing for the enclosing member if the capsule is positioned in the enclosing member and the enclosing member is closed by means of the closing member, said bearing being formed by at least the projection (fig. 5).
Halliday also discloses the capsule would have an inner surface, an outer surface, and that the outer surface of the capsule would be provided with a lacquer (the lacquer layer may be applied to the aluminum) (paragraph [0046]) as well as the inner surface of at least the side wall (paragraph [0072]).  
Claim 1 now differs from Halliday in “on the outer surface of the capsule a color lacquer is provided, and on an outer surface of the color lacquer an outer coating is provided.
Ozanne discloses a capsule containing a substance capable of the preparation of a potable beverage by extracting and/or dissolving the substance by means of supplying a fluid under pressure into the capsule where the capsule comprises an aluminium body having a central capsule body axis, said aluminium body being provided with a capsule body bottom, a side wall, and an outwardly extending flange comprising a curled edge, said outwardly extending flange extending transverse to the central capsule body axis and an aluminium cover attached to the outwardly extending flange and closing the capsule (paragraph [0034] and fig. 1 and 2).  Ozanne further discloses that on the outer surface of the capsule a colour lacquer would be provided.  Ozanne is providing a colour lacquer on the outer surface of a capsule for the art recognized function of colour coding said capsule so that a consumer may readily recognize the particular beverage ingredient contained therein (paragraph [0029]) which is believed to be applicant’s reason for doing so as well.  To therefore modify Halliday and provide the outer surface of the capsule with a colour lacquer as taught by Ozanne would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further, Halliday in view of Ozanne discloses on an outer surface of the colour lacquer an outer coating would be provided (lacquer layers on . . . outer surface) (‘591, paragraph [0072]).
Regarding claim 3, Halliday discloses a radially inner wall of said projection would be oriented at an angle between 93º and 110º (105º) (paragraph [0096]).
Claim 5 is seen to be reciting an intended use of the capsule and is rejected as such for the same reasons given above in the rejection of claim 1.  In any event Halliday discloses that the projection is configured such that its projection top exerts an outward radial force on the free contact end of the annular element if the capsule were to be positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device (paragraph [0098] and fig. 5).
Regarding claim 12, since Halliday discloses the projection would have the same shape and angle as claimed it is seen that the projection of Halliday is shaped to roll and buckle radially outwards when compressed in axial direction, while in contact with an outwardly facing surface of a free contact end of the annular element (paragraph [0098 and fig. 5).
Regarding claim 13, Halliday discloses the outer diameter of the outwardly extending flange of the capsule would be larger than the diameter of the bottom of the capsule (fig. 4).
Regarding claim 19, once it was known to provide a capsule with a curled outer edge of an outwardly extending flange it is not seen that patentability would be predicated on the exact largest dimension of said curled edge.  The mere scaling up of a prior art capsule curled outer edge of an outwardly extending flange capable of being scaled up, if such were the case, would not establish patentability in a claim to a curled outer edge of an outwardly extending flange so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 20, Halliday discloses the aluminium capsule body would be truncated and the capsule body would have an angle with a line transverse to the central capsule body axis (fig. 4).  Once it was known to provide a truncated capsule body having an angle with a line transverse to the central capsule body axis it is not seen that patentability would be conferred based on the specific angle the capsule body would enclose.
Regarding claim 23, Halliday discloses the aluminium cover of the capsule would be attached to the outwardly extending flange by means of a sealing lacquer which is seen to be the same lacquer material as said inner coating (paragraph [0052]).
Regarding claims 26, 27, and 28, Halliday discloses the sealing structure member is deformable such that said projection contacts at least a portion of the free contact end of the annular element in a fluid sealingly manner when, in use, the maximum fluid pressure in the enclosing member of the beverage preparation device is in the range of 6-20 bar (14 bar) (paragraph [0069]).  
Further regarding claims 27 and 28, these are seen to be limitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 1.
Nevertheless, since Halliday has disclosed the capsule as claimed it would be expected that the sealing member would be deformable such that when said projection contacts a portion of the free contact end of an annular element of a beverage machine the free contact end of said annular element and sealing member would engage in a fluid sealingly manner when the free contact end of the annular element would exert the force F1 and F2 as claimed.
Regarding claim 29, these are seen to be limitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 1.  Further regarding claim 29, Halliday discloses the sealing member would be deformable such that said projection contacts at least a portion of the free contact end of the annular element in a fluid sealingly manner when the free contact end of the annular element that is pressed against the sealing member has a plurality of radially extending open grooves uniformly spaced relative to each other in circumferential sense of said free contact end of the annular element (paragraph [0070]).
Regarding claim 32, since Halliday discloses the projection (raised ridge) may be angled such that the angle between said projection and said flange would be 90º (paragraph [0042]) it is seen as obvious that a transition from the projection to the flat outer flange portion of the outwardly extending flange would have an internal radius of less than 0.15 mm.
Regarding claim 54, Halliday discloses the projection top constitutes a portion of the projection that is axially most distal from the feet of the projection (fig. 5).
Regarding claim 55, Halliday discloses the capsule would contain an extractable product and that the extractable product would be roasted and ground coffee (paragraph [0057]).  Once it was known to provide the capsule according to claim 1 it is not seen that patentability would be predicated on the particular amount of extractable product said capsule would contain.  The mere scaling up of a prior art capsule to contain a specific amount of extractable product capable of being scaled up, if such were the case, would not establish patentability in a claim to an extractable product so scaled (MPEP § 2144.04 IV.A.).  Further, the amount of the extractable product would also be seen to be an obvious matter of personal taste according to the particular strength of beverage one would choose to prepare.
Regarding claim 56, Halliday discloses the outer diameter of the outwardly extending flange would be approximately 37.1 mm (37 mm) (paragraph [0053]).  Further regarding the diameter of the bottom of the capsule, the mere scaling up or down of the bottom diameter of a prior art capsule capable of being scaled up or down, if such were the case, would not establish patentability in a claim to a bottom diameter of a capsule so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 57 and the recited inner diameter of the free end of the side wall of the aluminum capsule body being about 29.5 mm and the distance between the free end of the side wall of the aluminum capsule body and an outermost edge of the outwardly extending flange being about 3.8 millimeter, once it was known to provide the capsule as claimed, the mere scaling up or down of the free end of the side wall of the aluminum capsule body of a prior art capsule and an outermost edge of the outwardly extending flange capable of being scaled up or down, if such were the case, would not establish patentability in a claim to a free end of the side wall of the aluminum capsule body of a prior art capsule and an outermost edge of the outwardly extending flange of a capsule so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 58, the limitation “the capsule is manufactured from deep drawing” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Halliday discloses the capsule as claimed.  In any event Halliday further discloses the capsule would be manufactured from deep drawing (paragraph [0047]).
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Halliday does not disclose the capsule body consisting of aluminum only.  This urging is not deemed persuasive.
Claim 1, line 4, recites the transitional phrase “consisting of” with respect to only the body of the capsule and then further recites in lines 46 and 48 that the capsule, that is to say the entire capsule “comprises” thus allowing the inclusion of other elements to the “aluminum only” body such as coatings or lacquer and polymer layers.  The transitional phrase “consisting of” limits only the parts of the claim to which it refers to that which is recited and excludes any element, step, or ingredient not specified with respect to the capsule body, which is to say "consisting of" when used to claim the capsule body, as is the case in claim 1, closes the that portion, i.e. the capsule body, of the claim only.   By further reciting the capsule, that is the entire capsule, as “comprising” which is open-ended, the applicant has opened the claims to the inclusion of elements not recited in the claim, allowing for the inclusion of additional unrecited elements to the aluminum only body and therefore Halliday teaches the capsule as claimed.
Applicant urges that Halliday does not disclose a capsule “wherein the flat outer flange portion and the flat inner flange portion are in line and wherein a radially outer wall of said projection is oriented transverse to the flat outer flange portion,” as recited in claim 1 and that the inner angle of Halliday would not perform in the same manner as applicant’s projection angle.  These urging are not found persuasive.  
Again, as defined transverse commonly means laying across; situated or laying crosswise; situated or extending across the length of something.  As clearly seen in figure 5 of Halliday the flat outer flange portion and the flat inner flange portion are in line and a radially outer wall of said projection is oriented transverse to the flat outer flange portion as the term is commonly defined.  Should applicant say that by transverse it is meant that the projection should be parallel to, that is at a right angle to, the flat inner flange portion then applicant’s attention is directed to paragraph [0042] of Halliday where Halliday clearly disclosed that the projection, “may be angled such that an angle at a junction between a remainder of the flange and the inner wall is from 105º”, which is to say Halliday is disclosing the projection to be about parallel to, that is at a right angle to, the flat outer flange portion.  It is also to be noted that Halliday in reciting the term “triangular” does not require the raised projection to be triangular in shape and other shapes are possible.  Also, it is to be noted that applicant discloses the inner wall would be oriented at an angle of between 93º and 110º and it would therefore be expected that Halliday would perform in the same way as applicant’s claimed angle. Further, once it was known to provide the flat outer flange portion and the flat inner flange portion in an in-line presentation it is not seen that patentability would be predicated on orientation of the particular angle the radially outer wall of said projection would assume as this would merely be seen as a change in shape which the ordinarily skilled artisan would have found obvious absent clear and compelling evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        20 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792